o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-101218-16 uil the honorable scott rigell member u s house of representatives euclid road suite e virginia beach va ------------------------------- attention dear representative rigell raised a question involving the application of the rule i am responding to your inquiry dated date on behalf of your constituent ------------------- ------------- found in internal_revenue_code code sec_132 to private van pools ---- - ------- member he wrote that he is a member of a van pool owned by a private vendor he believed such a van pool should not be subject_to the rule and the rule only applies to government-owned and -operated van pools states that his employer imposes the rule on the van pool of which he is a ------------- rule does not apply to private or public transit operated van pools refers to a letter issued to senator jack reed copy enclosed stating t he as a general matter we cannot provide binding legal advice to taxpayers unless they request a private_letter_ruling as described in revproc_2016_1 internal_revenue_bulletin however i may provide the following general information gross_income means all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items sec_61 of the code consequently we presume a fringe benefit provided by an employer to an employee to be income to the employee unless another section of the code specifically excludes it from gross_income gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the code qualified_transportation fringes include transportation an employer provides to an employee in a commuter_highway_vehicle if the transportation conex-101218-16 is for travel between the employee’s residence and place of employment sec_132 a commuter_highway_vehicle is any highway vehicle that meets the following conditions has a seating capacity of at least adults not including the driver at least percent of the mileage use can reasonably be expected to be o for transporting employees between their residences and their place of employment o used on trips during which the number of employees transported for such purposes is at least percent of the adult seating capacity not including the driver code sec_132 we sometimes refer to these requirements as the rule the rule does not include a requirement that the employee_use the van pool at least percent of the time--rather that riders in the van pool fill at least percent of the adult seating capacity not including the driver qualified_transportation fringes also include transit passes sec_132 a transit_pass includes any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if the transportation is provided by any person in the business of transporting persons for compensation or hire if such transportation is provided in a vehicle in which the seating capacity is at least adults not including the driver sec_132 the treasury regulations explain how the qualified_transportation_fringe rules apply to van pools employer and employee-operated vanpools as well as private or public transit-operated van pools may constitute qualified_transportation fringes the types of van pools are described below in an employer-operated van pool the employer either purchases or leases vans to enable employees to commute together to the employer’s place of business or the employer contracts with and pays a third party to provide the vans and pays some or all of the costs of operating the vans if an employer-operated van meets the definition of a commuter_highway_vehicle then the value up to the statutory monthly limit of an employer-operated van pool used by an employee is a nontaxable qualified_transportation_fringe sec_1_132-9 q a-21 b in an employee-operated van pool the employees independent of their employer operate a van to commute to their places of employment if the van meets the definition of a commuter_highway_vehicle then the employer’s cash reimbursement to employees for expenses_incurred in connection with an employee-operated van pool up to the statutory monthly limit is a nontaxable qualified_transportation_fringe sec_1_132-9 q a-21 c the substantiation rules for cash reimbursements found in sec_1_132-9 q a-16 c apply in a private or public transit-operated van pool public transit authorities or a person in the business of transporting persons for compensation or hire owns or operates conex-101218-16 the van pool the van must seat at least adults not including the driver the qualified_transportation benefit exclusion for transit passes is available for passes tokens farecards vouchers or similar items entitling a person to transportation in private or public transit-operated van pools sec_1_132-9 q a-21 d an employer must distribute transit passes for van pool transportation in a private or public transit-operated van pool instead of providing cash reimbursements if transit passes are readily available for direct distribution by the employer to employees sec_132 employer-provided transit passes for each month with a value not more than the statutory monthly limit do not require any certification from the employee regarding the use of the transit passes sec_1_132-9 q a-18 if an employer provides cash reimbursements the special rules for cash reimbursement including the substantiation requirements for cash reimbursements apply sec_1_132-9 q a-21 d if a van pool is either an employer-operated van pool or an employee-operated van pool the van must comply with the rule in order for the value of the benefit or the employer’s reimbursements of the employee’s costs to qualify as transportation fringes and be excluded from income and employment_taxes on the other hand if a van pool is a private or public transit-operated van pool the van must seat at least adults not including the driver but the rule does not apply to private or public transit-operated van pools concluded that because his van is owned by a private vendor he is a member ------------- of a private transit-operated van pool this is not necessarily the case to establish a private or public transit-operated van pool either public transit authorities or a person in the business of transporting persons for compensation or hire must own and operate the van pool conversely in an employee-operated van pool the employees independent of their employer operate a van to commute to their places of employment the term operate is not specifically defined in code sec_132 or the regulations however the merriam-webster dictionary definition of operate includes to use and control something to have control of something such as a business department program etc thus in determining whether a van pool is operated by an employer an employee or by a private or public transit authority factors such as who drives the van who determines the route who determines the pick-up and drop-off locations and times and who is responsible for administrative details would all be relevant factors whether your constituent’s van pool is a private transit-operated van pool is a factual question his employer may have concluded that the van pool is an employee-operated van pool and as such is subject_to the rule in addition while sec_132 does list the requirements necessary for employer-provided transit benefits to be excluded conex-101218-16 from income and employment_taxes employers are free to impose additional restrictions see regulation sec_1_132-9 q a the fact that necessarily mean the van pool is a public or private transit-operated van pool receives a transit benefit from his employer however does not ------------- i hope this information is helpful if you have any additional questions please contact me or -------------------- ---------------- at sincerely victoria a judson associate chief_counsel tax exempt and government entities enclosure
